                                          Case 4:20-cv-02455-PJH Document 37 Filed 07/13/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JANICE COOPER,
                                                                                      Case No. 20-cv-02455-PJH
                                  8                   Plaintiff,

                                  9             v.                                    ORDER CONTINUING CASE
                                                                                      MANAGEMENT CONFERENCE
                                  10     CURALLUX LLC,
                                                                                      Re: Dkt. No. 10
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Pending before the court is defendant’s motion to transfer and motion to dismiss.

                                  15   Dkts. 19, 30. Accordingly, the Case Management Conference is continued to September

                                  16   10, 2020, at 2:00 p.m. Instructions for appearances will be posted to the docket prior to

                                  17   the conference.

                                  18         The parties shall be prepared to discuss all items referred to in Fed. R. Civ. P.

                                  19   16(c) and Civil L. R. 16-10. The parties shall file a joint case management statement no

                                  20   later than seven (7) days before the date of the conference.

                                  21         IT IS SO ORDERED.

                                  22   Dated: July 13, 2020

                                  23                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  24                                               United States District Judge
                                  25

                                  26
                                  27

                                  28
